IN THE SUPREME COURT OF IOWA
                                   No. 13–1438

                             Filed June 26, 2015


ROSELENE SANON and NEMI SANON, Individually and as
Administrators of the ESTATE OF NEHMSON D. SANON, and
PAULETTE CEZIL POGUE, Individually and as Administrator of the
ESTATE OF GAEL CEZIL HRISPIN,

      Appellants,

vs.

CITY OF PELLA,

      Appellee.



      Appeal from the Iowa District Court for Polk County, Robert B.

Hanson, Judge.



      Plaintiffs appeal and the city cross-appeals from a district court’s

grant of partial summary judgment on claims arising out of the drowning

deaths of two boys at the city’s swimming pool. AFFIRMED IN PART,

REVERSED IN PART, AND CASE REMANDED WITH INSTRUCTIONS.



      Thomas J. Duff of Duff Law Firm, P.L.C., Des Moines, and

Roxanne   Barton    Conlin    of    Roxanne      Conlin   &   Associates,   P.C.,

Des Moines, for appellants.



      Jason C. Palmer, Mark L. Tripp, and Thomas M. Boes of

Bradshaw, Fowler, Proctor & Fairgrave, P.C., Des Moines, for appellee.
                                            2

WIGGINS, Justice.

      The parents of two children filed a claim for negligence against a

city following a drowning in the municipal pool. The parents also filed a

constitutional due process claim against the city for the drowning

incident under the state-created danger doctrine. The city filed a motion

for summary judgment claiming it had statutory immunity under Iowa

Code section 670.4(12) (2009) as to the negligence claims. 1                   Section

670.4(12) grants the city immunity from liability, unless the parents’

claim is based upon an act or omission of an officer or employee of the

city that constitutes a criminal offense. The city also alleged there was

not a genuine issue of material fact to allow the claim under the state-

created danger doctrine to proceed.

      The district court granted summary judgment on all of the parents’

negligence claims except that part of the claim in which the parents

allege the city employee’s acts constituted the criminal offense of

involuntary manslaughter.           The district court also found there was no

genuine issue of material fact as to the due process claim. Both parties

filed applications for interlocutory appeal, which we granted.                    After

submission of this case to our court, the parents withdrew their

argument concerning the due process claim.                 Thus, we will not reach

that issue in this appeal and affirm the district court’s dismissal of the

due process claim.

      In this appeal, we conclude the parents have alleged the city

violated administrative rules constituting criminal offenses under the

Iowa Code. Thus, if the city violated these rules, the city is not entitled

to immunity under Iowa Code section 670.4(12).                    We also hold the

      1All   Iowa Code references are to the 2009 Code, unless otherwise indicated.
                                      3

parents must prove by a preponderance of the evidence that the city’s

acts or omissions constitute involuntary manslaughter to remove it from

the immunity granted by section 670.4(12). Thus, we remand the case to

the district court for further proceedings.

      I. Background Facts and Proceedings.
      The City of Pella began construction of the Pella Aquatics Center in

2003 and completed the aquatics center by 2004. The deep end of the

outdoor pool is thirteen feet deep. The pool features diving boards and

slides.   The City constructed the pool with underwater lighting to

illuminate the pool at night. By late 2004, rust appeared on the back of

the light sockets of the underwater lights in the pool. In early 2005, Jan

Bensink, the City’s aquatics manager, and Kevin Vos, the community

services director, decided the aquatics center should no longer use the

underwater lights, even though the lights still worked.

      Bensink and Vos did not consult anyone within the City’s electrical

department, the architect, or the engineer responsible for the lighting

system before making the decision to discontinue using the underwater

lights. State regulations require lighting sufficient “so that all portions of

the swimming pool, including the bottom and main drain, may be clearly

seen.” Iowa Admin. Code r. 641—15.4(4)(m)(2)(1) (2009). The rules also

provide

      [a] swimming pool that is less than 8 ft deep shall be closed
      if the grate openings on the main drain are not clearly visible
      from the deck. A swimming pool that is 8 ft deep or deeper
      shall be closed if the main drain is not clearly visible from
      the deck.

Id. r. 641—15.4(2)(c).

      The City did not arrange for additional overhead lighting to

compensate for the lack of underwater lighting or hire additional
                                     4

lifeguards. The City rented the aquatics center’s facilities for nighttime

pool parties twenty to thirty times a year. The City did not turn on the

underwater lights for any of these events.

      In January 2006, the City removed a portion of the pool deck to

inspect the electrical system and discovered numerous construction

defects.    Central Electric Company (CEC) was responsible for the

electrical work on the pool, including the underwater lighting system.

The City filed suit against CEC, alleging breach of contract, breach of

express and implied warranties, negligence, and fraud. At trial on these

claims in July 2010, two expert witnesses testified for the City about the

lighting. Michael Fisher, an architectural engineer, opined the overhead

lighting did not meet the requirements of the Iowa Department of Public

Health.    Fisher also testified that to enhance the overhead lighting to

meet safety standards would require four new light poles, at an

estimated cost of $97,500. Kurt Ewert, the electrical design engineer for

the pool project, testified “using the overhead lighting only right now [did]

not meet the Iowa regulations.” He testified underwater lighting is safer

than overhead lighting, which creates glare off the water surface. Neither

Fisher nor Ewert actually visited the pool or measured the lighting

themselves; instead, they based their conclusions on information

provided to them by the City.

      Vos testified he was ultimately in charge of the pool. He stated he

had concerns about letting his own children swim in the pool at night

without underwater lights:

            Q. Now, you mentioned that you had—you had
      personal concerns about the underwater lights, correct?
      A. Correct.
            Q. And you were concerned about allowing your
      children to swim at the pool, is that correct? A. Correct,
      during the nighttime.
                                         5
            Q. But you allowed everyone else’s children to swim at
      the pool and took their money, correct? A. It was according
      to the city. They allowed that or whatever. I as a family
      member or as a parent or whatever, that was just my
      concern for my kids or whatever. But that—that’s the way I
      made that decision.

      On July 14, 2010, Gael Chrispin, age fourteen, and Nehmson

Sanon, age fifteen, drowned at the Pella Aquatics Center. The boys, both

from Kansas City, Missouri, were participants in a sports camp operated

by the Fellowship of Christian Athletes (FCA).             The camp began on

July 12 at the campus of Central College in Pella.            On the evening of

July 14, the FCA rented the aquatics center for a private pool party after

the normal pool closing time. The City, for a fee of $604, allowed the

FCA exclusive use of the indoor and outdoor pool facilities between 8:30

p.m. and 9:30 p.m. Approximately 175 campers and 21 FCA counselors

attended the pool party. The City provided lifeguards. The boys’ parents

had completed and signed a “student Participant Permission/Waiver

Form” for the FCA and indicated their sons were nonswimmers. The FCA

did not provide those waivers to the City.          No one told the City or its

lifeguards that the campers included nonswimmers.

      The water in the pool became murky that night to the point the

lifeguards on the pool deck could not see the drain at the bottom of the

deep end. 2 The underwater lighting system was not in use that night,

although it was operable. During the party, the boys used the drop slide

in the deep end of the large outdoor pool, and the lifeguards on duty did

not notice the boys failed to surface and exit the pool. At the end of the




      2The  record does not indicate how often the water became murky to the point
the drain in the deep end was no longer visible, but the City admitted the water was
murky on the evening in question.
                                         6

party, the FCA discovered the boys’ absence. At that time, the lifeguards

found the boys’ bodies in the deep end of the pool near the main drain.

       On March 21, 2012, the decedents’ parents, individually and as

administrators of the decedents’ estates, filed a civil action against the

City and the FCA. 3 The petition alleged negligence, conduct constituting

a criminal offense, premises liability, a constitutional due process

violation, and loss of consortium. On May 21, the City filed an answer

and a motion for summary judgment based on the immunity in Iowa

Code section 670.4(12). The City alternatively argued the parents could

not meet the elements of the due process claim.              The parents filed a

resistance and amended their petition on August 31, adding a claim for

nuisance and alleging that the acts or omissions of the City constituted

involuntary manslaughter, a criminal offense avoiding the immunity.

The parents also claimed the deficiencies in water clarity and lighting of

the pool constituted a criminal offense as a violation of the rules

promulgated by the department.               The FCA joined in the parents’

resistance to the City’s motion for summary judgment.

       The district court granted partial summary judgment based on

immunity, dismissing the remaining tort theories “to the extent those

claims are premised on alleged violations of applicable administrative

regulations.” The court, however, denied the City’s motion for summary

judgment to the extent that the undisputed acts or omissions of the City

could constitute involuntary manslaughter as defined in Iowa Code

section 707.5(1).




       3For the sake of brevity, we will refer to the appellants collectively as the

parents.
                                     7

      Both the parents and the City filed motions to amend or enlarge

the summary judgment ruling, asking the court to clarify the immunity

on the claim of negligent supervision. The City also asked the court to

determine the burden of proof for the criminal offense of involuntary

manslaughter, arguing the court should require the parents to prove

their claims beyond a reasonable doubt. On August 12, the district court

issued a ruling clarifying that the claims of negligence and premises

liability, including negligent supervision, survived to the extent they

could constitute the criminal offense of manslaughter.           The court

declined to set the burden of proof for the offense of manslaughter at trial

because to do so would be to “render an advisory opinion.” The parents

voluntarily dismissed their claim for nuisance after the court’s ruling on

the motion for summary judgment.

      The City and the parents filed unresisted applications for

interlocutory appeal. We granted both applications.

      II. Issues.

      We must decide whether a violation of an administrative rule

promulgated by the Iowa Department of Public Health constitutes a

crime and removes the immunity provided under Iowa Code section

670.4(12). In regards to the application for interlocutory appeal filed by

the City, we must determine if the district court is correct in finding

manslaughter is a criminal offense removing the immunity provided

under section 670.4(12) and what level of proof is needed to remove this

claim from the immunity.

      III. Standard of Review.

      We review cases resolved “on summary judgment for correction of

errors at law.” Ne. Cmty. Sch. Dist. v. Easton Valley Cmty. Sch. Dist., 857
N.W.2d 488, 491 (Iowa 2014).       Summary judgment is proper “where
                                     8

there are ‘no disputed issues of material fact and the moving party is

entitled to judgment as a matter of law.’ ” Id. at 491–92 (quoting City of

Cedar Rapids v. James Props., Inc., 701 N.W.2d 673, 675 (Iowa 2005)).

Additionally, this case requires us to construe the Iowa Code and the

Iowa Administrative Code. We review issues of statutory construction for

corrections of errors at law. Estate of Ryan v. Heritage Trails Assocs.,

Inc., 745 N.W.2d 724, 728 (Iowa 2008).

     IV. Whether a Violation of a Rule Promulgated by the Iowa
Department of Public Health Constitutes a Crime to Remove the
Immunity Provided Under Iowa Code Section 670.4(12).

      A.    Statutory Interpretation—General Principles.         When we

interpret a statute, our goal is to determine the legislative intent of the

statute.   Auen v. Alcoholic Beverages Div., 679 N.W.2d 586, 590 (Iowa

2004). In determining legislative intent, we look at the words used by the

legislature when it enacted the statute. Id. When interpreting a statute,

we are required to assess a statute in its entirety, not just isolated words

or phrases. State v. Young, 686 N.W.2d 182, 184–85 (Iowa 2004). We

also look at the entire chapter when the legislature enacted the statute,

so we may give the statute its proper meaning in context.        Cf. City of
Okoboji v. Okoboji Barz, Inc., 717 N.W.2d 310, 314 (Iowa 2006) (“The

assessment of an ordinance requires consideration in its entirety so that

the ordinance may be given its natural and intended meaning.”); Kordick

Plumbing & Heating Co. v. Sarcone, 190 N.W.2d 115, 117 (Iowa 1971)

(“Generally speaking, ordinances promulgated pursuant to authority

delegated to a local governing body are extensions of state statutes and

are to be construed as statutes . . . .”).    We also find the legislative

history of a statute is instructive of intent. State v. Dohlman, 725 N.W.2d
428, 431 (Iowa 2006).
                                     9

      B. The District Court’s Decision. The district court determined

the outcome of this issue rested with the interpretation of three statutes.

The first statute provides:

            The liability imposed by section 670.2 shall have no
      application to any claim enumerated in this section. As to
      any such claim, a municipality shall be liable only to the
      extent liability may be imposed by the express statute
      dealing with such claims and, in the absence of such express
      statute, the municipality shall be immune from liability.

                ....

             12. A claim relating to a swimming pool or spa as
      defined in section 135I.1 which has been inspected by a
      municipality or the state in accordance with chapter 135I, or
      a swimming pool or spa inspection program which has been
      certified by the state in accordance with that chapter,
      whether or not owned or operated by a municipality, unless
      the claim is based upon an act or omission of an officer or
      employee of the municipality and the act or omission
      constitutes actual malice or a criminal offense.

Iowa Code § 670.4(12). This section immunizes the City from the tort

liability alleged by the parents unless “the act or omission constitutes

actual malice or a criminal offense.” Id.

      The next statute relevant to the district court’s decision states:

            Any person who knowingly violates any provision of
      this chapter, or of the rules of the department, or any lawful
      order, written or oral, of the department or of its officers, or
      authorized agents, shall be guilty of a simple misdemeanor.

Id. § 135.38.

      The final statute used by the district court states, “A person who

violates a provision of this chapter commits a simple misdemeanor.

Each day upon which a violation occurs constitutes a separate violation.”

Id. § 135I.5.

      The district court relied on an unpublished court of appeals

opinion Larsen v. City of Reinbeck, No. 09–0163, 2009 WL 3064658 (Iowa
                                          10

Ct. App. Sept. 17, 2009). In that opinion, the court of appeals found a

violation of a rule relating to swimming pools is not a criminal violation

for two reasons.         Id. at *2.     First, Iowa Code section 135I.5 only

criminalizes violations of the chapter and the administrative rules in

question are not part of chapter 135I. Id. at *1, *3. Second, the court of

appeals found section 135.38 only applied to the department’s programs

specifically administered under chapter 135 and was inapplicable to

swimming pool regulations promulgated under chapter 135I. Id. Relying

on Larsen, the district court found the City did not waive immunity

under the criminal offense exception contained in section 670.4(12).

       C.    Analysis.     We begin our analysis by tracing the history of

present day chapter 135.           In 1923, at an extraordinary session, the

legislature passed a bill forming the state department of health. 4 1923

Iowa Acts Extraordinary Sess. (unpublished) ch. 164, §§ 1–24, 26

(codified at Iowa Code ch. 105 (1924)). The legislature codified the laws

relating to the department in chapter 105 of the Code. See Iowa Code

ch. 105 (1924).

       In 1923, when the legislature formed the department, there was no

administrative procedure act in place.            In chapter 105, the legislature
gave the department certain powers including the power to establish,

publish, and enforce rules. Id. § 2191(17). Specifically, the legislature

stated:

       The commissioner of public health shall be the head of the
       “State Department of Health”, which shall:

       4In  1986, under a legislative reorganization of state government, the legislature
renamed the state department of health to the Iowa Department of Public Health. 1986
Iowa Acts ch. 1245, § 1104 (codified at Iowa Code § 135.11 (1987)). In this opinion, we
will refer to the department of health and the department of public health as the
department.
                                     11
             ....

              17. Establish, publish, and enforce rules not
       inconsistent with law for the enforcement of the provisions of
       this title and for the enforcement of the various laws, the
       administration and supervision of which are imposed upon
       the department.

Id.   The legislature granted the department the authority to establish

rules not only for chapter 105, but also for the other chapters of the

Code contained in the same title. See id. In 1923, the laws governing

the department were contained in title VII of the Code. Id. at xv, Analysis

of the Code by Titles and Chapters, title VII. Other laws contained in title

VII were laws regarding the state board of health, local boards of health,

contagious and infectious diseases, venereal diseases, disposal of dead

bodies, dead bodies for scientific purposes, public health nurses,

maternity hospitals, and registration of vital statistics.   Id.   From this

language, it is clear the statutory scheme developed by the legislature

was to give the department the power to establish, publish, and enforce

administrative rules for all the chapters contained in title VII of the Code.

This means the authorization for establishing, publishing, and enforcing

the rules governing the subject matter contained in the chapters in title

VII came from chapter 105.

       In addition to the authorization portion of chapter 105, the

legislature enacted a penalty provision. Id. § 2217. It provided:

       Any person who knowingly violates any provision of this
       chapter, or of the rules of the department, or any lawful
       order, written or oral, of the department or of its officers, or
       authorized agents, shall be guilty of a misdemeanor.

Id.   Because the rules of the department covered all the chapters

contained in title VII, a violation of any rule established by the
                                     12

department concerning any matter contained in any chapter found under

title VII was a misdemeanor.

      A 1933 amendment to section 2217 supports our conclusion. As

background to discussing this amendment, we must first discuss the

state of the law prior to the amendment. In 1923, when the legislature

formed the department, it also gave the department the power to

“[e]nforce the law relative to the ‘Practice of Certain Professions Affecting

the Public Health’, title 8.”    Id. § 2191(15).     The authority of the

department to adopt rules concerning the “Practice of Certain Professions

Affecting the Public Health,” was not found in chapter 105 or in title VII.

The legislature gave the department the authority to adopt the rules

concerning the “Practice of Certain Professions Affecting the Public

Health,” in section 2525, chapter 115, title VIII. See id. § 2525.

      The 1933 amendment to section 2217 added the following sentence

to the penalty provision: “If said rules relate to the practice of

cosmetology said misdemeanors shall be punished by a fine of not to

exceed one hundred dollars or by imprisonment not to exceed thirty

days.” 1933 Iowa Acts Extraordinary Sess. ch. 30, § 8 (codified at Iowa

Code § 2217 (1935)). In other words, the legislature evidenced a clear

intent to have a violation of a department rule enacted under the

authority of a Code provision not contained in the same chapter as

section 2217 to be enforced under section 2217.

      This leads us to examine the Code in effect on the day of the

drownings. The 2009 Code contained the following provision regarding

the department’s authority to establish, publish, and enforce rules:

            The director of public health shall be the head of the
      “Iowa Department of Public Health,” which shall:

            ....
                                        13
              13. Establish, publish, and enforce rules not
        inconsistent with law for the enforcement of the provisions of
        chapters 125 and 155, and Title IV, subtitle 2, excluding
        chapter 146 and for the enforcement of the various laws, the
        administration and supervision of which are imposed upon
        the department.

Iowa Code § 135.11(13) (emphasis added). 5            Except for the italicized

words, section 135.11(13) contains the same language as the original

version found in section 2191(17) of the 1924 Code.              The reason the

italicized language changed is that the legislature has given the

department authority over laws contained in additional chapters of the

Code.

        In 2009 the language in section 135.11(13) gave the department

the authority to establish, publish, and enforce rules for all the

provisions of title IV, subtitle 2, excluding chapter 146 of the Code. Id. A

review of the Code reveals title IV, subtitle 2 includes chapter 135I. Id. at

xi–xii, Analysis of the Code by Titles, Subtitles, and Chapters, Vol. II.

Accordingly, we find the legislature gave the department the authority to

establish, publish, and enforce rules regarding swimming pools and spas

under section 135.11(13).

        The penalty provision found in section 135.38 of the 2009 Code is

the same as the penalty provision found in section 2217 of the 1924

Code. Compare Iowa Code § 135.38 (2009), with id. § 2217 (1924). A

violation of a department rule in 1924 was a misdemeanor. Therefore, a

violation of the department rules relied upon by the parents is a

misdemeanor under section 135.38.




       5At some point the general assembly reorganized the Iowa Code, moving Public

Health from title VII to title IV where it is currently found.
                                    14

      Before moving on to other issues, we think it is important to

address the arguments the district court used and the City urges us to

adopt.   The City claims section 135I.4(5) is the authority for the

department to adopt the rules relied on by the parents; thus, the penalty

provisions of section 135.38 do not apply. We disagree.

      First, we have found the rules relied upon by the parents are

authorized by section 135.11(13).     The language of section 135I.4(5)

states the department may “[a]dopt rules in accordance with chapter 17A

for the implementation and enforcement of this chapter and the

establishment of fees.” Id. § 135I.4(5). We do not think the language of

section 135I.4(5) either authorizes the adoption of the rules or conflicts

with section 135.11(13).

      We have found section 135.11(13) authorizes the adoption of the

rules. Section 135I.4(5) merely requires that any adoption of a rule must

be done under the laws established by chapter 17A, the Iowa

Administrative Procedure Act (IAPA). See Iowa Code ch. 17A. At the time

section 2191(17), now section 135.11(13), was enacted in 1923, we did

not have an IAPA. Reading section 135.11(13) in tandem with section

135I.4(5) gives the department the authority and means to adopt rules.

      Second, even if we were to find the legislature gave the department

the authority to enact the rules relied upon by the parents solely under

section 135I.4(5), the outcome would not change. As seen by the 1933

amendments concerning cosmetologists, the legislature’s intent was that

the penalty provisions in section 135.38 apply to department rules

adopted under other sections of the Code within the control of the

department.

      Lastly, the City argues a violation of any rule promulgated by the

department regarding swimming pools does not constitute a crime
                                    15

because section 135I.5 states, “A person who violates a provision of this

chapter commits a simple misdemeanor.”           Id. § 135I.5.     It argues

because section 135I.5 does not reference the word “rule,” the legislature

did not criminalize a violation of a rule. It reinforces this argument by

claiming the chapters of the Code discussing the other functions under

the control of the department refer to rules in the penalty provision and

section 135I.5 does not. See, e.g., Iowa Code § 136C.4(1) (“It is unlawful

to operate or use radiation machines or radioactive material in violation

of this chapter or of any rule adopted pursuant to this chapter.”). We

once more disagree.

      We are required to read statutes in their entirety.        See State v.

Kostman, 585 N.W.2d 209, 212 (Iowa 1998) (“We will consider the

challenged statute in its entirety and in para materia, or together, with

other pertinent statutes.”). Our rules of statutory construction provide

“[a]mendments by implication are not favored, and if possible statutes

will be construed so as to be consistent with each other.”         Caterpillar

Davenport Emps. Credit Union v. Huston, 292 N.W.2d 393, 396 (Iowa

1980).   Additionally, “[s]ubsequent legislation does not retroactively

amend legislation or declare the intent of a prior General Assembly.” 1A

Norman J. Singer & J.D. Shambie Singer, Statutes and Statutory

Construction § 22:13, at 294 (7th ed. 2009) (emphasis added).

      Applying these principles, we first note there is nothing in the

legislative history to indicate the legislature considered Iowa Code section

135.38 when it enacted the penalty provisions of section 135I.5. Thus,

there is no basis for us to say the legislature’s enactment of section

135I.5 amended or modified the effect of section 135.38. In addition, the

enactment of section 135I.5 cannot in and of itself amend or declare the

statutory intent of section 135.38. Thus, the enactment of section 135I.5
                                          16

did not change or amend the original legislative intent of 135.38

criminalizing a violation of a department rule.

        Moreover, section 135.38 and section 135I.5 are not inconsistent

with each other. Just the opposite is true. When we read these sections

in tandem, section 135.38 criminalizes a violation of the department

rules, while section 135I.5 criminalizes a violation of a statute contained

in chapter 135I.

        Although    other   chapters      of   the    Code   may      have     different

criminalization schemes, we need to focus on sections 135.38 and 135I.5

and their effect on each other at the time when the legislature enacted

section 135I.5. We reach this conclusion because the legislature did not

pass the other chapters cited by the City criminalizing violations of the

rules contemporaneously with section 135I.5. Therefore, we find when

the legislature enacted section 135I.5, it did not intend to modify section

135.38,     but    rather   created   a    comprehensive          regulatory   scheme

criminalizing a violation of the rules and the Code provisions of chapter

135I.

        A misdemeanor is a “criminal offense.”            In re Prop. Seized from

Kaster, 454 N.W.2d 876, 878 (Iowa 1990) (“[I]t appears well settled that

[criminal    offense]   refers   to   conduct        subjecting     the   offender   to

imprisonment or fine and includes misdemeanors as well as felonies.”).

Section 670.4(12) exempts criminal offenses from the immunity it

provides to the City. See Iowa Code § 670.4(12). Accordingly, the district

court erred in granting summary judgment because a violation of the

rules relied upon by the parents is a criminal offense under Iowa Code

section 135.38.
                                         17
     V.   Whether the District Court Was Correct in Finding
Manslaughter Is a Criminal Offense Removing the Immunity
Provided Under Iowa Code Section 670.4(12).

       The City cross-appeals the district court’s ruling that the parents’

claims survive summary judgment to the extent that the acts and

omissions of a city employee or officer could constitute involuntary

manslaughter. Under Iowa Code section 707.5(2), “[a] person commits

an aggravated misdemeanor when the person unintentionally causes the

death of another person by the commission of an act in a manner likely

to cause death or serious injury.”              The district court found the

undisputed acts and omissions of City employees or officers, viewed in

the light most favorable to parents, could fall under that definition. 6 The
City argues that no employee or officer’s actions can constitute

manslaughter as a matter of law because there has not been a criminal

conviction or even a criminal prosecution. The City alternatively argues

the parents must prove manslaughter beyond a reasonable doubt.

       The City focuses on the word “constitutes” from section 670.4(12),

selectively citing dictionary definitions to emphasize that something is

“constituted” when it is formally established. The City argues the only

way a party can formally establish a criminal offense is by a conviction.
We disagree.

       “By reference to similar statutes, prior judicial determinations, and

the dictionary, we are satisfied the term ‘criminal offense’ refers to that

conduct which is prohibited by statute and is punishable by fine or

imprisonment.”       In re Kaster, 454 N.W.2d at 878 (emphasis added).

       6The City did not move for summary judgment on grounds that the evidence as a
matter of law is insufficient to prove manslaughter and does not attempt to raise that
argument on appeal. We express no opinion whether the facts viewed in the light most
favorable to the parents are sufficient to support findings required to establish the
offense of manslaughter.
                                    18

Conduct need not be punished or result in a conviction to be punishable.

We conclude no conviction is required to avoid the immunity defense.

We also note that the immunity in section 670.4(12) can be avoided

through a finding of actual malice, which requires no criminal

prosecution or conviction.    This indicates the legislature did want to

immunize heightened misconduct, but stopped short of requiring a

criminal conviction.

      We recently declined to require a criminal prosecution or

conviction to establish the violation of an attorney disciplinary rule that

required a finding the lawyer committed a “criminal act.” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Stowers, 823 N.W.2d 1, 13 (Iowa 2012)

(holding an attorney’s acts of extortion violated Iowa Rule of Professional

Conduct 32:8.4(b)). We concluded “the absence of criminal charges, or

even acquittal of criminal charges, is not a defense.”     Id. (citing Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Lustgraaf, 792 N.W.2d 295, 299

(Iowa 2010) (holding respondent’s failure to file tax returns in accordance

with federal law was a violation of rule 32:8.4(b), even though he was

never criminally charged)); see also State Grp. Indus. (USA) Ltd. v. Murphy

& Assocs. Indus. Servs., Inc., 878 N.E.2d 475, 479 (Ind. Ct. App. 2007)

(“Neither a criminal conviction nor proof beyond a reasonable doubt is

required to trigger the Crime Victims Statute.”).   If the legislature had

intended to require a criminal conviction to avoid the immunity defense,

it would have said so in section 670.4(12). See Iowa Code § 137C.10(3)

(authorizing suspension of a license if “[t]he person conducts an activity

constituting a criminal offense in the hotel and is convicted of a serious

misdemeanor or a more serious offense as a result”). We will not amend

the statute to broaden the immunity in the guise of interpretation.
                                    19

      Alternatively, the City argues the parents must prove the criminal

offense exception to immunity beyond a reasonable doubt.          The City

contends a civil finding that an employee or officer’s acts and omissions

constitute a criminal offense will subject individuals who are not parties

in the lawsuit to criminal liability without due process protections. That

is untrue.   The state may only impose criminal sanctions through a

criminal prosecution and conviction with attendant heightened due

process protections. Given the differing burden of proof, the state could

not use a judgment on a jury finding in this civil action to establish guilt

in a criminal prosecution. Cf. Emp’rs Mut. Cas. Co. v. Van Haaften, 815
N.W.2d 17, 27 (Iowa 2012) (reviewing circumstances under which an

adjudication is not given preclusive effect in subsequent proceedings,

including procedural opportunities available only in the second action).

The City is correct that the parents must prove a City employee

committed manslaughter. The plain language of section 670.4(12) limits

the exception to the immunity to an “act or omission of an officer or

employee of the municipality [that] constitutes . . . a criminal offense.”

Iowa Code § 670.4(12) (emphasis added).

      Nevertheless, to avoid the immunity defense, the parents need only

prove by a preponderance of the evidence that a City employee or officer

committed the criminal act causing injury.       This is a civil action for

money damages.     The civil burden of proof applies.    The City cites no

case from any jurisdiction holding that a criminal-act exception to civil

immunity must be proven beyond a reasonable doubt.              The higher

standard applies in criminal cases because the stakes are higher upon a

conviction—the loss of liberty through imprisonment, the numerous

collateral consequences, and the stigma of a criminal record.
                                    20

      Iowa law allows civil and criminal remedies to be pursued

independently. See id. § 611.21 (“The right of civil remedy is not merged

in a public offense and is not restricted for other violation of law, but

may in all cases be enforced independently of and in addition to the

punishment of the former.”); id. § 701.10 (“The fact that one may be

subjected to a criminal prosecution in no way limits the right which

anyone may have to a civil remedy.”). Our tort law routinely allows proof

of criminal offenses by a preponderance of the evidence to recover

damages in civil cases. See, e.g., Jones v. Blair, 387 N.W.2d 349, 352

(Iowa 1986) (“A violation of statutory rules of the road constitutes

negligence per se . . . .”).   The reason to require proof beyond a

reasonable doubt does not apply in a civil action:

            The requirement of proof beyond a reasonable doubt
      has this vital role in our criminal procedure for cogent
      reasons. The accused during a criminal prosecution has at
      stake interest of immense importance, both because of the
      possibility that he may lose his liberty upon conviction and
      because of the certainty that he would be stigmatized by the
      conviction. Accordingly, a society that values the good name
      and freedom of every individual should not condemn a man
      for commission of a crime when there is reasonable doubt
      about his guilt.

In re Winship, 397 U.S. 358, 363–64, 90 S. Ct. 1068, 1072, 25 L. Ed. 2d
368, 375 (1970).     We reiterate the timeless principles underlying the

differing burdens of proof in civil and criminal proceedings:

            “The rule of evidence requiring proof beyond a
      reasonable doubt is generally applicable only in strictly
      criminal proceedings. It is founded upon the reason that a
      greater degree of probability should be required as a ground
      of judgment in criminal cases, which affect life or liberty,
      than may safely be adopted in cases where civil rights only
      are ascertained. It often happens that civil suits involve the
      proof of acts which expose the party to a criminal
      prosecution. Such are proceedings under the statute for the
      maintenance of bastard children, proceedings to obtain a
      divorce for adultery, actions for assaults, actions for criminal
      conversation or for seduction, and others which might be
      named. And in such actions, which are brought for the
                                    21
      determination of civil rights, the general rule applicable to
      civil suits prevails, that proof by a reasonable preponderance
      of the evidence is sufficient.”

United States v. Regan, 232 U.S. 37, 49, 34 S. Ct. 213, 217, 58 L. Ed.
494, 499 (1914) (citation omitted) (quoting Roberge v. Burnham, 124
Mass. 277, 278 (1878)).

      Accordingly, on remand, the district court shall instruct the jury

using the civil preponderance-of-the-evidence standard to determine

whether the acts or omissions of a City employee or officer constitute

manslaughter, a criminal offense avoiding the immunity defense in Iowa

Code section 670.4(12).

      VII. Disposition.

      We reverse the district court’s granting of summary judgment

because a violation of the administrative rules and the crime of

manslaughter relied upon by the parents are criminal offensives

exempting them from the immunity provided by Iowa Code section

640.12(4).   We affirm the district court’s dismissal of the due process

claim because after submission of this case to our court the parents

withdrew their argument concerning the claim. Therefore, we affirm in

part and reverse in part the decision of the district court granting

summary judgment to the City. We remand the case back to the district

for further proceedings consistent with this opinion.

      AFFIRMED      IN    PART,   REVERSED      IN      PART,   AND    CASE

REMANDED WITH INSTRUCTIONS.

      All justices concur except Waterman, J., Cady, C.J., and

Mansfield, J., who concur in part and dissent in part.
                                         22
                                                #13–1438, Sanon v. City of Pella

WATERMAN, Justice (concurring in part and dissenting in part).
       I respectfully concur in part and dissent in part. I join the majority

opinion except for division IV. I disagree with the majority’s conclusion

that a violation of pool regulations promulgated by the Iowa Department

of Public Health (department) constitutes a “criminal offense” defeating

the statutory immunity provided under Iowa Code section 670.4(12)

(2009). 7   The majority reaches the wrong conclusion by relying on the

wrong statute, Iowa Code section 135.38, and a tortured analysis of

ancient legislative history.      I would instead affirm the district court’s

summary judgment ruling based on the operative statutory text and our

rules of interpretation, as the court of appeals did in Larsen v. City of

Reinbeck, No. 09–0613, 2009 WL 3064658, at *2 (Iowa Ct. App. Sept. 17,

2009) (affirming summary judgment dismissing claims arising out of

accidental drowning at city pool).            The legislature provided separate

remedies in separate chapters, and Iowa Code chapter 135I governs

swimming pools. The legislature enacted chapter 135I in the same bill as

the corresponding immunity provision, section 670.4(12), and restricted

liability claims in order to promote aquatic recreational opportunities for

Iowans. See 1989 Iowa Acts ch. 291 (codified at Iowa Code §§ 135I.1–.6,

§ 25A.14(13), § 613A.4(12) (1991)).           As the district court and Larsen

court concluded, the legislature chose to criminalize only statutory

violations, not violations of the department’s regulations.             See Larsen,

2009 WL 3064658, at *2.



       7Thisprovision is now located in Iowa Code section 670.4(1)(l) (2015). Unless
otherwise noted statutory citations, like in the majority opinion, will be to the 2009
Code.
                                   23

      Our court should not rewrite statutes to alter policy choices made

by our elected legislators.   The majority opinion will allow unelected

bureaucrats to expand criminal and civil liability for lifeguards and pool

operators and will make it costlier for cities and schools to keep

swimming pools open. Some pools may close as liability insurance costs

climb. I invite the legislature to take a fresh look at the scope of tort

immunity for municipal swimming pools in light of today’s decision.

      I. Additional Facts.

      Before these tragic drownings, the City had rented its pool for

nighttime events twenty to thirty times a year with the underwater lights

left off, without incident. The summary judgment record is silent as to

why these teenage boys who could not swim went down the waterslide

into the deep end, or why the sports camp operator, the Fellowship of

Christian Athletes, failed to inform the City that it was bringing

nonswimmers to the pool party.

      The immunity provided under section 670.4(12) applies to

swimming pools subject to inspection programs. The record establishes

the department annually inspected the City’s pool before and after the

accidental drownings on July 14, 2010. The inspection the year before

the drownings noted eight deficiencies: misplaced signs for the lazy river

and slide, inadequate records for operations and equipment, an

improperly placed water inlet, a gap in a fabric fence, an improperly

placed grate under the slides, unfinished floor grading under fenced

areas, and unregistered lazy river and waterslides. The City addressed

all of these deficiencies within thirty days. The department inspected the

pool again that August and noted two deficiencies: a missing slide pad

and improperly spaced boundary buoy lines. The department approved a

plan to address those deficiencies.     The last inspection before the
                                          24

drowning deaths was August 18, 2009, and noted only a single

deficiency: the boundary line buoys were again improperly spaced. None

of these inspections raised a concern about water clarity or the

underwater lighting.

       The department next inspected the pool on July 22, 2010, eight

days after the drownings.           The inspection revealed six deficiencies:

incomplete records on pool chemistry, incomplete records on drain

covers, fading paint, insecure ladders, deficient labeling of chemical

containers, and a gap near the gate by the lazy river.                   None of the

department’s inspections addressed the adequacy of the overhead

lighting or water clarity, or the use of underwater lighting.                The City

never received a citation for murky water or insufficient lighting.

     II. Violations of the Department’s Swimming Pool Regulations
Are Not Criminal Offenses that Defeat the Statutory Immunity.

       The majority opinion rests on a false assumption that the

department’s swimming pool regulations were promulgated under

chapter 135 rather than chapter 135I. The pool regulations at issue, 8
however, indicate they are promulgated under chapter 135I, entitled

“Swimming Pools and Spas.” So, the majority starts out on the wrong



       8The   regulations state:
       Water clarity. A swimming pool that is less than 8 ft deep shall be closed
       if the grate openings on the main drain are not clearly visible from the
       deck. A swimming pool that is 8 ft deep or deeper shall be closed if the
       main drain is not clearly visible from the deck.
Iowa Admin. Code r. 641—15.4(2)(c) (135I).
       Artificial lighting shall be provided at a swimming pool which is to be
       used at night or which does not have adequate natural lighting so that
       all portions of the swimming pool, including the bottom and main drain,
       may be clearly seen.
Iowa Admin. Code r. 641—15.4(4)(m)(2)(1) (135I).
                                       25

foot.    This matters because chapter 135 includes a provision that

criminalizes violations of “rules of the department,” see Iowa Code

§ 135.38, while chapter 135I does not.       To the contrary, chapter 135I

criminalizes violations of the statute alone, not the implementing

regulations promulgated by the department. Id. § 135I.5. To get to its

desired result, the majority concludes that the “rules” referenced in

section 135.38 include any rules the department issues, not only under

chapter 135 but also any other chapter administered by the department.

The problem is that each relevant, subsequent chapter contains its own

penalty provision, and the majority’s interpretation of section 135.38

results in redundancies and conflicts between the statutes. By contrast,

the interpretation used by the Larsen court and district court harmonizes

the statutes without any redundancy or conflict.

        Larsen is directly on point. See Larsen, 2009 WL 3064658, at *1.

In Larsen, a minor child drowned at a swimming pool owned and

operated by a municipality.      Id.   The parents of the child argued, as

plaintiffs do here, that under section 135.38, violations of the rules of the

department are “generally punishable as simple misdemeanors in its

area of authority, including that involving public swimming pools under

Chapter 135I.”     Id. at *2.   The Larsen court disagreed, holding that

section 135.38 only criminalizes violations of “this chapter” and “rules of

the department,” that is, the rules implementing chapter 135, 9 not rules

promulgated under separate chapters such as 135I.            Id.   The Larsen

court noted the other chapters administered by the department contain

separate penalty provisions. Id.; see, e.g., Iowa Code § 136B.5 (“A person

        9Chapter135 contains a number of specific programs administered by the
department, such as lead abatement, newborn hearing screening, and treatment of
problem gamblers.
                                          26

who violates a provision of this chapter is guilty of a serious

misdemeanor.”); id. § 136C.4(1) (“It is unlawful to operate or use

radiation machines or radioactive material in violation of this chapter or

of any rule adopted pursuant to this chapter.              Persons convicted of

violating   a    provision    of   this   chapter   are   guilty    of   a   serious

misdemeanor.”).      The Larsen court concluded that section 135.38 was

inapplicable to swimming pool regulations promulgated under chapter

135I. Larsen, 2009 WL 3064658, at *2. I reach the same conclusion.

      The majority fails to address the conflicts between statutory

provisions resulting from its interpretation.         For example, Iowa Code

chapter 136C governs radiation machines and radioactive materials and

is administered by the department.             Section 136C.4 provides that a

violation of a department rule is a serious misdemeanor, while under

section 135.38 it would merely be a simple misdemeanor. Chapter 136D

governs tanning facilities and authorizes the department to adopt rules.

Iowa Code § 136D.7.          The penalty provision, section 136D.9, 10 allows

only a civil penalty for violating the department’s rules, while the

majority’s interpretation of section 135.38 adds a criminal misdemeanor

penalty.    We could avoid these conflicts between the statutes by
construing the penalty provision in each chapter to apply to rules

promulgated by the department under that chapter.                  We are to favor

interpretations that avoid conflicts between statutes. See K & W Elec.,

Inc. v. State, 712 N.W.2d 107, 114–15 (Iowa 2006).

      The majority also fails to address the redundancies that result

from its interpretation of section 135.38.          For example, chapter 138,

administered by the department, governs health inspections of migrant

      10Added   by 2012 Iowa Acts ch. 1113, § 30.
                                             27

labor camps. Section 138.19 expressly provides that a violation of the

department’s rules issued under the chapter is a simple misdemeanor.

Iowa Code § 138.19.                Chapter 139A, also administered by the

department, governs reporting requirements for communicable diseases.

The penalty provision similarly provides that a violation of the

department’s rules is a simple misdemeanor.                     See id. § 139A.25(1).

Those provisions become surplusage under the majority’s interpretation

of section 135.38. We are to avoid interpretations that render statutory

language superfluous. See Thomas v. Gavin, 838 N.W.2d 518, 524 (Iowa

2013)    (“Normally      we    do    not    interpret     statutes   so    they   contain

surplusage.”); see also Iowa Code § 4.4(2) (“The entire statute is intended

to be effective.”).

        No such problems accompany the statutory interpretation of the

Larsen court and district court, which applied the plain language of the

operative provisions, sections 135I.5 and section 670.4(12).                         The

legislature enacted chapter 135I in the same bill that enacted the

swimming pool immunity provision in section 670.4(12). 1989 Iowa Acts

ch. 291, §§ 1–6, 8. The fact that the legislature created the immunity

provision in section 670.4(12) at the same time as the penalty provision

in section 135I.5 strengthens my conclusion that those statutes control

over section 135.38.

        Chapter       135I    of    the    Iowa   Code     specifically    governs    the

department’s regulation of swimming pools and spas.                           The pool

regulations at issue were promulgated under chapter 135I. The penalty

provision in this chapter states, “A person who violates a provision of this

chapter commits a simple misdemeanor.                      Each day upon which a

violation occurs constitutes a separate violation.”              Iowa Code § 135I.5.

As   the    Larsen      court       observed,     “this    provision      unambiguously
                                           28

criminalizes violations of the statute alone. Unlike section 135.38, the

provision makes no mention of the implementing rules.” Larsen, 2009
WL 3064658, at *3 (citation omitted).             I agree.    The plain language of

section 135I.5 does not criminalize violations of the department’s rules

promulgated under that chapter.

       “ ‘[L]egislative intent is expressed by omission as well as by

inclusion of statutory terms.’ ” Oyens Feed & Supply, Inc. v. Primebank,

808 N.W.2d 186, 193 (Iowa 2011) (alteration in original) (quoting

Freedom Fin. Bank v. Estate of Boesen, 805 N.W.2d 802, 812 (Iowa

2011)). When the legislature selectively places language in one section

and avoids it in another, we presume it did so intentionally. Id. Here,

section 135.38 includes language criminalizing violations of rules, but

section 135I.5 does not.           The legislature knows how to criminalize

violations of the department’s rules.            It did so for rules promulgated

under chapter 135, but not under chapter 135I.11                  I conclude section


       11Additional  chapters of the Iowa Code administered by the department contain
penalty provisions specific to each chapter. See, e.g., Iowa Code § 142.11 (providing
that a statutory violation is an aggravated misdemeanor), id. § 142D.9 (providing civil
penalties and injunctive relief for statutory violations), id. § 144A.10 (providing that a
statutory violation is a serious misdemeanor). These examples reinforce our conclusion
that by 2009 the legislature had enacted separate penalty provisions for each chapter
administered by the department, which, like section 135I.5, are interpreted
independently of the penalty provision in section 135.38.
        Other statutes governing public health and safety standards administered by a
different agency, the Iowa Department of Inspections and Appeals, further illustrate the
legislature’s contemporary practice of making separate policy choices for penalties
under each chapter. These include chapters 137C (Hotel Sanitation Code), 137D (Home
Food Establishments), and 137F (Food Establishments and Food Processing Plants).
Each chapter has its own unique penalty provision. Section 137C.28 provides that a
statutory violation is a simple misdemeanor, without criminalizing a violation of a rule
promulgated under that chapter. Id. § 137C.28 (“A person who violates a provision of
the Iowa hotel sanitation code shall be guilty of a simple misdemeanor. Each day upon
which a violation occurs constitutes a separate violation.”). By contrast, section 137D.3
criminalizes both violations of the statute and the department rules. Id. § 137D.3 (“A
person who violates a provision of this chapter, including a standard adopted by
departmental rule, . . . is guilty of a simple misdemeanor.”). Yet, another permutation
                                          29

135I.5 is the more specific penalty provision and governs this case. See

Iowa Code § 4.7 (stating a specific provision controls over a conflicting

general provision); see also Christiansen v. Iowa Bd. of Educ. Exam’rs,

831 N.W.2d 179, 189 (Iowa 2013) (“[T]he more specific provision controls

over the general provision.”).        If the legislature wanted to criminalize

violations of pool regulations, it would have said so in section 135I.5. It

did not.

        We recently interpreted related statutes in Shumate v. Drake

University, 846 N.W.2d 503, 516 (Iowa 2014). In Shumate, the plaintiff

urged us to recognize an implied private right of action for service dog

trainers to sue for money damages under Iowa Code chapter 216C. Id. at

505. We declined to do so, noting the legislature expressly provided for a

private right to sue under chapters 216 and 216E, but not in chapter

216C.      Id. at 512.        We stated, “These closely related chapters

demonstrate that when the legislature ‘wished to provide a private

damage remedy, it knew how to do so and did so expressly.’ ”                       Id.

(quoting Touche Ross & Co. v. Redington, 442 U.S. 560, 572, 99 S. Ct.
2479, 2487, 61 L. Ed. 2d 82, 93 (1979)). In those chapters, as here, the

legislature chose to set forth differing and specific remedy provisions for

each chapter. Specifically, the legislature expressly provided that under

chapter 135, violations of department rules are simple misdemeanors,

while under chapter 135I, it expressly criminalized only violations of the

statute, not the department’s rules.           Cf. Iowa Code § 135.38, with id.

§ 135I.5. The majority fails to confront the foregoing statutory analysis.


is found in section 137F.17, which provides only a civil penalty for a violation of the
statute or a rule issued under that statute, without a criminal penalty. Id. § 137F.17
(“A person who violates this chapter or rules adopted pursuant to this chapter shall be
subject to a civil penalty of one hundred dollars for each violation.”).
                                          30

        The majority’s interpretation also undermines the purpose of the

immunity in section 670.4(12), which is to reduce the litigation risk

inherent in aquatic recreation and thereby encourage cities, counties,

and schools to open and operate swimming pools. See Baker v. City of

Ottumwa, 560 N.W.2d 578, 582 (Iowa 1997) (noting that “the legislature

enacted the swimming pool exemption ‘to foster community recreational

activities’ ”). We are to interpret statutes to effectuate, not undermine,

the legislative objective.

        In determining legislative intent and reaching a reasonable
        construction that will give effect to, rather than defeat, that
        intent, we consider the statutory objective the legislature
        desired to accomplish as well as the evils and mischiefs it
        sought to remedy.

McCracken v. Iowa Dep’t of Human Servs., 595 N.W.2d 779, 784 (Iowa

1999). We have “characterized statutory immunities as having a broad

scope and we have given words used in such immunity statutes a broad

meaning.” Cubit v. Mahaska County, 677 N.W.2d 777, 784 (Iowa 2004)

(collecting cases broadly applying immunity provisions of section 670.4);

see also Walker v. Mlakar, 489 N.W.2d 401, 405 (Iowa 1992) (interpreting

narrowly statutory exception to common law immunity). “Immunity is

based upon the desire to ‘prevent judicial “second-guessing” of legislative

and administrative decisions grounded in social, economic, and political

policy through the medium of an action in tort.’ ”               Graber v. City of

Ankeny, 656 N.W.2d 157, 160 (Iowa 2003) (quoting Goodman v. City of

LeClaire,   587 N.W.2d 232,    237      (Iowa   1998)).     The   majority’s

interpretation effectively second-guesses the legislative policy choice to

limit   recovery   rights    in   order   to encourage      aquatic recreational

opportunities.     That is not our court’s role.          The legislature’s policy

choice was reasonable—the immunity in section 670.4(12) is conditioned
                                           31

upon submission to pool safety inspections with the inspectors

empowered to shut down pools operating in violation of the department’s

rules. See Iowa Code § 135I.6.

       I share the City’s concern that criminalizing the department’s rules

regulating swimming pools undermines the liability protection in section

670.4(12). Liability risk has already led to the disappearance of three-

meter diving boards from most public swimming pools. See Greg Sobo,

Note, Look Before You Leap: Can the Emergence of the Open and Obvious

Danger Defense Save Diving from Troubled Waters?, 49 Syracuse L. Rev.

175, 176 (1998) (noting “the solemn reality that diving, both as a

recreational activity and as an amateur sport, is becoming extinct

because [of] tort law”). The department’s pool regulations are broad in

scope and extremely detailed, and a rule violation could be found in

many tort claims. 12


       12The    majority’s interpretation criminalizes a large number of technical
violations of a detailed regulatory scheme. For example, one rule provides, “Soap shall
be available at each lavatory and at each indoor shower fixture.” Iowa Admin. Code r.
641—15.4(5)(e) (135I). Should pool administrators face criminal charges and lose tort
immunity for failure to provide soap? The regulations also specify measurements for
various safety measures. Floats marking float lines need to be no more than five feet
apart, within twelve inches of the boundary between shallow and deep water. Id. r.
641—15.4(4)(i)(3) (135I). If float lines become slightly spread out from each other or the
line drifts an inch too far in the course of ordinary use, have the pool operators
committed a crime and lost statutory immunity? Likewise, depth markers must be
within three feet of the edge of a pool, no more than twenty-five feet from each other,
and at least four inches in height. Id. r. 641—15.4(4)(j) (135I). Should a number
misplaced by a half inch be a criminal offense?
        The majority’s interpretation also leads to a strange inconsistency in the
enforcement of pH levels in a swimming pool. The regulations state, “The pH of
swimming pool water shall be 7.2 to 7.8. An inspection agency may require that a
swimming pool be closed if the pH is less than 6.8 or greater than 8.2.” Id. r. 641—
15.4(2)(b) (135I). If we follow the majority, it is a misdemeanor if the pH level is below
7.2 or above 7.8. Yet, an inspector may not close the pool for the health and safety of
swimmers unless the pH strays to less than 6.8 or greater than 8.2. Why should pool
administrators be subject to criminal penalties and tort liability for a pool with a pH
that temporarily reaches 7.1 or 7.9 while the pool is allowed to remain open?
                                   32

      Section 670.4 provides fifteen specific immunity provisions,

including the one at issue for state-inspected swimming pools:

            The liability imposed by section 670.2 shall have no
      application to any claim enumerated in this section. As to
      any such claim, a municipality shall be liable only to the
      extent liability may be imposed by the express statute
      dealing with such claims and, in the absence of such express
      statute, the municipality shall be immune from liability.
            ....
             12. A claim related to a swimming pool or spa as
      defined in section 135I.1 which has been inspected by a
      municipality or the state in accordance with chapter 135I, or
      a swimming pool or spa inspection program which has been
      certified by the state in accordance with that chapter,
      whether or not owned or operated by a municipality, unless
      the claim is based upon an act or omission of an officer or
      employee of the municipality and the act or omission
      constitutes actual malice or a criminal offense.

Iowa Code § 670.4(12) (emphasis added). Plaintiffs do not allege the acts

or omissions of the City’s employees constituted actual malice.       The

majority broadly interprets the criminal-offense exception, contrary to

our rule of interpretation that exceptions to statutory immunity

provisions are narrowly construed.      See Cubit, 677 N.W.2d at 784;

Walker, 489 N.W.2d at 405.

      We addressed the scope of the immunity for state-inspected
swimming pools in Baker, 560 N.W.2d at 581–83, a case the majority

fails to cite, much less analyze. In Baker, the City of Ottumwa owned

and operated a municipal water park that had featured a “200’ Speed

Slide” with an eighty-foot, near-vertical plunge. Id. at 581. Joe Baker,

age nineteen, rapidly descended the slide just as Aaron Dannull, age

twelve, stuck his foot onto the bottom of the flume to test the water

temperature. Id. Dannull was standing in an unauthorized area; “the

lifeguard stationed at the bottom of the slide evidently was not paying

attention.” Id. Dannull’s heel struck Baker’s eye, fracturing his orbital
                                       33

bone.    Id.   Baker sued the City, which moved for summary judgment

based on section 670.4(12).      Id.   The district court granted the City’s

motion, and Baker proceeded to trial against Dannull.         Id.   The jury

found Dannull at fault, Baker free of fault, and rejected Dannull’s

defense that the City’s fault was the sole proximate cause of Baker’s

damages.       Id.   Baker appealed, and Dannull cross-appealed, both

contending the jury should have been allowed to assign a percentage of

fault to the City. Id.

        We relied on the broad language of section 12 to hold the City’s

immunity applied to negligent lifeguards:

               Baker’s first argument—that the exemption relates to
        health standards, not negligent lifeguards—is defeated by
        the broad language of section 670.4(12). By its very terms,
        the exemption applies to any “act or omission” that falls
        short of actual malice or crime. This language precludes
        Baker’s attempt to narrow the statute’s focus. Nothing in
        the statute immunizes negligence in the performance of pool
        inspections while preserving claims against negligent
        lifeguards.    Clearly the suit before us fits the broad
        classification of “claim relating to a swimming pool,” and the
        district court was correct in so ruling.

Id. at 582 (citations omitted) (quoting Iowa Code § 670.4(12)).          We

rejected Baker’s constitutional challenge, concluding the legislature had

a rational basis to deny recovery to victims of swimming pool accidents,

but not those injured in other forms of recreation. Id. We affirmed the

district court’s summary judgment for the City.        Id. at 582–83.    The

broad liability protection our court recognized in Baker is now

eviscerated by the majority’s holding that violations of pool regulations

defeat the statutory immunity.

        Another problem with the majority’s interpretation is that it

exposes municipal lifeguards and pool managers to criminal charges for

a violation of the department’s regulations. See Iowa Code § 903.1(1)(a)
                                      34

(allowing incarceration up to thirty days upon conviction of a simple

misdemeanor).       We recently reiterated that we must consider the

consequences of different interpretations when construing a statute.

State v. Hoyman, 863 N.W.2d 1, 13 (Iowa 2015); see also Iowa Code

§ 4.6(5) (allowing the court to consider “[t]he consequences of a particular

construction”). To impose criminal sanctions based on the ambiguous

language of section 135.38 would violate the rule of lenity, “which directs

that criminal statutes are to be strictly construed in favor of the

accused.” State v. Hearn, 797 N.W.2d 577, 585 (Iowa 2011).

        Instead   of   employing     our   usual    methods     of   statutory

interpretation, the majority relies on the legislative history of chapter 135

in 1923 and 1933.        It is true that “[w]e also consider the legislative

history of a statute, including prior enactments, when ascertaining

legislative intent.” Doe v. Iowa Dep’t of Human Servs., 786 N.W.2d 853,

858 (Iowa 2010). However, our starting place is the text of the statute.

In re Marriage of Thatcher, ___ N.W.2d ___, ___ (Iowa 2015).          We next

apply our rules of interpretation, particularly those codified by the

legislature to guide the interpretation of its enactments. See Iowa Code

§ 4.4. Only then should we turn to legislative history. The majority pays

lip service to these general rules of statutory interpretation, yet relies

solely on that legislative history of chapter 135 from over eight decades

ago.

        In my opinion, that legislative history fails to support the majority’s

interpretation. The legislature amended the statute into its current form

in the 1923–1924 extraordinary session. In the 1924 Iowa Code, what is

now section 135.38 was located in chapter 105 of Title VII and read in

full:
                                          35
       Any person who knowingly violates any provision of this
       chapter, or of the rules of the department, or any lawful
       order, written or oral, of the department or of its officers, or
       authorized agents, shall be guilty of a misdemeanor.

Iowa Code § 2217 (1924).           Notably, each of the subsequent chapters

within Title VII had its own penalty provision. 13             For example, section

2279 specifically provided that a violation of the rules of the department

was a misdemeanor. That language would be surplusage if section 2217

applied to all rules promulgated by the department.                     The majority

overlooks that flaw in its historical analysis.

       There are other flaws in its theory being ignored by the majority.

Specifically, in Title VIII of the 1924 Iowa Code regulating particular

professions, chapter 115 contained a penalty provision stating, “Any

person violating any provision of this or the following chapters of this title

shall be fined . . . or be imprisoned in the county jail.” Id. § 2522. None

of the subsequent chapters in Title VIII contained its own penalty

provision, unlike Title VII. Thus, the legislature in 1924 knew how to


       13See  Iowa Code § 2279 (ch. 108, Contagious and Infectious Diseases, “Penalty.
Any person who knowingly violates any provision of this chapter, or of the rules of the
state department or the local board, or any lawful order, written or oral, of said
department or board, or of their officers or authorized agents, shall be guilty of a
misdemeanor.”); id. § 2316 (ch. 109, Venereal Diseases, “Penalty. Any person violating
any of the provisions of this chapter shall be punished by a fine of not more than five
hundred dollars, or by imprisonment in the county jail for a period not to exceed six
months, or by both such fine and imprisonment.”); id. § 2350 (ch. 110, Disposal of
Dead Bodies, “Penalty. Any person who shall violate any provision of this chapter shall
be fined not less than five dollars nor more than one hundred dollars, or be imprisoned
not more than thirty days in the county jail, or be punished by both such fine and
imprisonment.”); id. § 2361 (ch. 111, Dead Bodies for Scientific Purposes, “Penalties.
Any person who shall receive or deliver any dead body of a human being knowing that
any of the provisions of this chapter have been violated, shall be imprisoned in the
penitentiary not more than two years, or fined not exceeding twenty-five hundred
dollars, or both.”); id. § 2383 (ch. 113, Maternity Hospitals, “Penalty. Any person
violating any of the provisions of this chapter or making any false entry on the register
required to be kept by this chapter shall be punished by a fine of not more than two
hundred fifty dollars, or by imprisonment in the county jail not more than six months,
or by both such fine and imprisonment.”).
                                      36

enact specific penalty provisions for each chapter when it chose to or

alternatively provide that the penalty provision in the first applied to

subsequent chapters within the same title.            I conclude from this

comparative analysis of Title VII and Title VIII that the 1924 version of

section   135.38,   section   2217,    criminalized    violations   of   rules

promulgated under that chapter alone.        See Shumate, 846 N.W.2d at

512–13 (using comparative analysis of related statutes to determine

legislative intent based on selective placement of operative language).

      If the legislature wanted section 135.38 to criminalize violations of

all department rules, including those promulgated under other chapters,

it could have added the phrase, “or the following chapters,” as it did in

section 2522 in 1924.    The omission of that phrase in section 135.38

tells us that provision criminalizes only the violation of “the rules of the

department” promulgated under chapter 135, not other chapters.

      The majority next relies on an amendment the legislature made to

the statute in 1933 regarding rules for cosmetology. Iowa Code § 2217

(1935). Cosmetology was covered in a separate chapter of the Code, so

the majority draws an inference that section 2217 was meant to apply

across multiple chapters. Whatever force that inference might have had

then was eliminated when the legislature amended the statute to its

current form in 1976 to remove the reference to cosmetology and

barbering as part of a general overhaul of Iowa’s criminal code. 1976

Iowa Acts ch. 1245, ch. 4, § 137.      The more telling legislative history,

ignored by the majority, is the simultaneous enactment in 1989 of the

controlling statutory provisions specifically governing swimming pools

and immunity for their operation, sections 135I.5 and 670.4(12). 1989

Iowa Acts ch. 291, §§ 5, 8.      Reading those provisions together with

section 135.38 and applying the rule of section 4.7 (the specific controls
                                            37

over the general), in my view, trumps the conflicting inferences to be

drawn from the evolving and murky legislative history of the general

language in section 135.38.

      Finally, the majority relies on the history of the provision in

chapter 135 that authorizes the department to establish rules:

      [T]he “Iowa Department of Public Health” . . . shall:
               ....
            13. Establish, publish, and enforce rules not
      inconsistent with law for the enforcement of the provisions of
      chapters 125 and 155, and Title IV, subtitle 2, excluding
      chapter 146 and for the enforcement of the various laws, the
      administration and supervision of which are imposed upon
      the department.

Iowa Code § 135.11(13) (2009) (emphasis added). 14
      Plaintiffs never cited or relied on this provision in district court or

in this appeal.       The majority draws inferences from the timing of its

enactment that preceded the enactment of chapter 17A, the Iowa

Administrative Procedure Act. Notably, however, the majority overlooks

the limiting principle built into this enabling provision: the rules enacted

by the department must not be “inconsistent with law.” Id. Nothing in

the provision itself authorizes the department to expand criminal liability
without legislative authorization.            Certainly, the provision does not

authorize the department to issue a rule in conflict with a statute the

department administers. 15 Here, the controlling statute, section 135I.5,


      14This   provision is now codified at section 135.11(12) (2015).
      15We   have said:
      Agency rules are ordinarily given the force and effect of law, provided
      they are reasonable and consistent with legislative enactments.
      However, agencies have no inherent power and [have] only such
      authority as [they are] conferred by statute or is necessarily inferred from
      the power expressly granted. To be valid, a rule adopted by an agency
      must be within the scope of powers delegated to it by statute. When
                                           38

imposes criminal liability solely for statutory violations, not rule

violations. The majority’s interpretation allows the department to expand

criminal liability by rule beyond what the legislature authorized and

thereby defeat the immunity protection the legislature intended.

       III. Negligent Supervision Claim.

       The majority fails to address another issue in plaintiffs’ appeal:

whether the statutory immunity applies to negligent supervision claims.

The district court correctly ruled that such claims are subject to the

immunity in section 670.4(12), and I would affirm that ruling.




       rules adopted by an administrative agency exceed the agency’s statutory
       authority, the rules are void and invalid.
Wallace v. Iowa State Bd. of Educ., 770 N.W.2d 344, 348 (Iowa 2009) (alterations in
original) (citations omitted) (internal quotation marks omitted); see also Jasper v.
H. Nizam, Inc., 764 N.W.2d 751, 764 (Iowa 2009) (“[R]egulations are required to be
consistent with the underlying broader statutory enactment.”); Dunlap Care Ctr. v. Iowa
Dep’t of Soc. Servs., 353 N.W.2d 389, 397 (Iowa 1984) (“Rules which contravene
statutory provisions or exceed an agency’s statutory authority are invalid.”); Sorg v.
Iowa Dep’t of Revenue, 269 N.W.2d 129, 131 (Iowa 1978) (“Adoption of administrative
rules which are at variance with statutory provisions or which amend or nullify
legislative intent exceeds the Department’s authority.”); Iowa Dep’t of Revenue v. Iowa
Merit Emp’t Comm’n, 243 N.W.2d 610, 615 (Iowa 1976) (“[T]he plain provisions of the
statute cannot be altered by an administrative rule or regulation . . . .”). The plaintiffs
point to the general authorization the legislature gives agencies in section 17A.22, as
well as the department’s authority to promulgate rules to implement chapter 135I found
in section 135I.4(5). We have said that a general authorization of power “does not grant
to an administrative agency unlimited power to regulate matters within the agency’s
expertise.” Wallace, 770 N.W.2d at 348. These general grants of authority do not allow
the department to create new crimes not authorized by the general assembly.
         In Gartner v. Iowa Department of Public Health, we held the department lacked
interpretive authority as to the vital records statute, noting the “legislature did not
expressly authorize the Department to interpret section 144.13(2).” 830 N.W.2d 335,
343 (Iowa 2013); but see Birchansky Real Estate, L.C., v. Iowa Dep’t of Pub. Health, 737
N.W.2d 134, 138 (Iowa 2007) (holding department had interpretive authority as to
certificate-of-need statute, Iowa Code § 135.62(2)(d), based on rulemaking authority in
section 135.72(1) to enable the department to implement that provision). I conclude,
based on the more recent precedent, that the legislature did not vest the department
with authority to interpret section 135I.5. Accordingly, we owe no deference to the
department’s interpretation. See Gartner, 830 N.W.2d at 343–44.
                                    39

      Plaintiffs rely solely on the dissenting opinion in Dang ex rel. Dang

v. Des Moines Cmty. Sch. Dist., No. 08–1578, 2009 WL 1708827, at *2–3

(Iowa Ct. App. June 17, 2009) (Sackett, C.J., dissenting). In Dang, an

eleven-year-old child suffered permanent brain damage after nearly

drowning at a pool party for sixth graders held in Hoover High School’s

swimming pool. Id. at *1 (majority opinion). The child’s parents sued,

alleging that the school district was grossly negligent in supervising the

children, and the district court granted the district’s motion for summary

judgment based on section 670.4(12). Id. The dissent concluded that

Baker was distinguishable because the claim in Dang was not about the

safety of the pool itself, but turned on the negligence of the school in

allowing the child to enter the pool without adequate swimming skills.

Id. at *3 (Sackett, C.J., dissenting). The majority, however, concluded:

            Clearly the suit before us, like that in Baker, fits the
      broad classification of a “claim relating to a swimming pool.”
      The plaintiffs’ attempts to distinguish Baker from the facts
      presented here are unavailing.         The district court was
      therefore correct in concluding the defendants were
      immunized from the liability imposed by section 670.2 under
      the exemption contained in section 670.4(12).

Id. at *2 (majority opinion) (footnote omitted) (citations omitted). I agree
with the Dang majority that Baker is dispositive.      Section 670.4 is a

broad grant of immunity for claims relating to swimming pools intended

to encourage community recreation and safety.       Baker, 560 N.W.2d at

582. In Baker, we rejected the plaintiff’s attempt to distinguish health

standards for swimming pools from the negligence of lifeguards. Id.

      For all these reasons, I dissent from division IV of the majority

opinion.

      Cady, C.J., and Mansfield, J., join this concurrence in part and

dissent in part.